


117 HR 2978 IH: Build Responsible Infrastructure Development for the Global Economy Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2978
IN THE HOUSE OF REPRESENTATIVES

May 4, 2021
Mr. Fitzgerald introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To require a report regarding the scope of efforts by the People’s Republic of China and Chinese Communist Party to utilize the Belt and Road Initiative to undermine the United States-led international world order and a detailed strategy regarding how the United States Government intends to counter such Initiative, and for other purposes.


1.Short titleThis Act may be cited as the Build Responsible Infrastructure Development for the Global Economy Act or the BRIDGE Act. 2.FindingsCongress makes the following findings:
(1)The Chinese government’s Belt and Road Initiative (BRI), enshrined in the CCP’s constitution, is a comprehensive, long-term economic development strategy founded by General Secretary and President Xi Jinping to link regions worldwide through multi-billion infrastructure projects. The CCP utilizes the BRI’s informal framework as a vehicle to establish a Sinocentric world order based on its authoritarian model of governance. (2)The BRI poses immediate and long-term risks to the national security, economic security, and international influence of the United States and our partners by giving the PRC the ability to project power more widely in geostrategic regions such as the Indo-Pacific. The BRI, covering countries representing over half of the world’s population and over one-third of global economic output, seeks to pull nations into Beijing’s geopolitical orbit.
(3)Despite the BRI’s well-documented scope and consequences, the United States government has never formalized an official view or strategy to counter its efforts. This puts our national security objectives at a severe disadvantage as Beijing seeks to leverage its regional inroads worldwide through the BRI and other PRC-alternative institutions to achieve global preeminence. (4)The United States should not underestimate the significance of the BRI and establish a coherent, government-wide strategy that effectively seeks to counter Beijing’s economic and political scope and influence through the BRI.
3.Statement of policyIt is the policy of the United States to counter efforts by the People’s Republic of China (PRC) and the Chinese Communist Party (CCP) to create an integrated economic and political order under its leadership, which continues to threaten the national security, foreign policy, and economy of the United States (a)Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Commerce, and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees a report that includes the following:
(1)Information relating to the scope of efforts by the People’s Republic of China (PRC) and Chinese Communist Party (CCP) to utilize the Belt and Road Initiative (BRI) to undermine the United States-led international world order. (2)Information relating to the means and objectives of the PRC and the CCP in using the BRI as a vehicle to create a parallel order of alternative PRC-centric organizations.
(3)An assessment of current United States Government tools and strategies to counter the BRI. (4)A detailed strategy regarding how the Department of State, the United States Agency for International Development (USAID), and the Department of Commerce intend to coordinate its resources to counter the BRI. Such strategy shall include the following elements:
(A)A description of interagency efforts to counter the BRI, together with recommendations on how to bolster the United States Government’s economic competition against China. (B)An assessment of past efforts by the United States Government to mitigate the effects of BRI, as well as the gaps in current United States Government policy and implementation.
(C)A timeline that holds the United States Government accountable in planning and executing such strategy. (D)A strategic roadmap that details how the United States Government will link such strategy to broader national security priorities and objectives, including the National Security Strategy and the National Defense Strategy.
(E)A description that elaborates how the United States Government will align strategic planning and coordination with key allies and partners to effectively respond to the BRI, particularly in the Indo-Pacific. (b)Implementation planNot later than one year after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Commerce, and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees a plan for implementing the strategy described in subsection (a)(4), including the following:
(1)A description of clearly defined program metrics, goals, targets, and planned outcomes for such strategy. (2)A plan to monitor and evaluate such strategy, and progress made toward achieving such goals, targets, and planned outcomes.
(3)A plan to ensure such strategy is promoting United States foreign policy goals in the Indo-Pacific by offering a positive vision for shared economic and infrastructure growth in a free and open international order. (c)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex if necessary. The unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government.
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Ways and Means of the House of Representatives and
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Finance of the Senate.  